Citation Nr: 0915564	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-24 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
bilateral lower extremity peripheral neuropathy and awarded a 
10 percent rating for each lower extremity.

In April 2007, the Veteran appeared and testified at a Travel 
Board hearing at the Albuquerque RO.  The transcript is of 
record.  

In August 2007, the Board remanded the Veteran's claim for 
further development.  The requested action was taken, and the 
case is properly returned to the Board for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to January 25, 2006, the Veteran's peripheral 
neuropathy of the lower extremities was manifested by mild 
numbness and hair loss in the feet.

3.  From January 25, 2006, the Veteran's peripheral 
neuropathy of the lower extremities is at most moderately 
severe and progressive in nature with evidence of a mild foot 
drop, significant muscle pain in the calves and thighs, and 
difficulty ambulating.

CONCLUSIONS OF LAW

1.  Criteria for an initial rating higher than 10 percent, 
prior to January 25, 2006, for peripheral neuropathy for each 
of the lower extremities have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic 
Code 8520 (2008).

2.  Criteria for a 40 percent rating from January 25, 2006, 
for peripheral neuropathy for each of the lower extremities 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2003 and October 2005, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his underlying claim of service 
connection for bilateral lower extremity peripheral 
neuropathy, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As is reflected below, the Veteran has provided evidence that 
his disability has worsened.  Additionally, and particularly 
in light of the Veteran's lay assertions of effects of the 
service-connected disability on employability and daily life, 
the Board does not find that the second element discussed in 
Vazquez-Flores (if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life) is 
applicable.  Specifically, the Veteran testified at how his 
peripheral neuropathy of the lower extremities impacts his 
work and his daily life.  He has consistently indicated that 
he is unable to work for more than four hours at a time due 
to his disability.

Finally, in the March 2006 letter, the Veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the June 2004 Statement 
of the Case, and August 2007 Board remand, the Veteran was 
provided with a copy of the relevant diagnostic codes 
(Diagnostic Codes 8520, 8620, 8720 located in 38 C.F.R. 
§ 4.124a).  Further, the Veteran has been represented by 
experienced counsel throughout this appeal process and has 
had a meaningful opportunity to assist in development of his 
claim.  In fact, in April 2007, the Veteran appeared and 
testified at a Travel Board hearing at the Albuquerque RO.  
Thus, the Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2003 notice was given prior the 
appealed AOJ decision, dated in June 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  The Board notes that the 
Veteran's claim was remanded to obtain all outstanding 
treatment records, including an EMG report from an 
appointment scheduled in April 2007, and to schedule the 
Veteran for another VA examination.  There is no EMG report 
from April 2007 associated with the claims file, nor has the 
Veteran since contended that he in fact underwent an EMG 
examination that month.  As the Veteran has not identified 
any outstanding records not currently associated with his 
claims file, VA has met its duty to assist.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran seeks a rating in excess of 10 percent for each 
lower extremity due to his peripheral neuropathy.  The 
Veteran essentially contends that his foot and leg pain 
caused by numbness has increased over the years and warrants 
a higher rating.  He has also contended that his disability 
was mischaracterized as a disability related to the sciatic 
nerve and/or radiculopathy of the lower extremities due to a 
nonservice-connected back injury.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Veteran's peripheral neuropathy is rated under Diagnostic 
Code 8520, located in 38 C.F.R. § 4.124a, which provides 
ratings for paralysis of the sciatic nerve.  Diagnostic Code 
8520 provides that mild incomplete paralysis is rated 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; moderately severe incomplete paralysis is 
rated 40 percent disabling; and severe incomplete paralysis, 
with marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  It is noted that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.

In an April 2001 treatment record, the Veteran was noted to 
have probable peripheral neuropathy due to diabetes mellitus.  
There was no assessment made as it its severity.  The 
following month, the Veteran was diagnosed as having sensory 
axonal neuropathy of the lower extremities possibly due to 
diabetes mellitus.  In July 2001, the Veteran sought VA 
treatment complaining of numbness and tingling in both feet.  
He also reported experiencing paresthesias in both feet.  The 
RN confirmed the diagnosis of sensory axonal distal 
neuropathy in the legs, and indicated that it was somewhat 
worse than his previous study.  

In June 2003, the Veteran underwent a VA examination for his 
diabetes mellitus.  The Veteran reported the onset of his 
sensory changes and numbness in his feet as 1998.  He 
reported that the increased symptomatology caused difficulty 
with excessive exertion and ambulation secondary to numbness.  
The 2001 EMG study revealed progressive worsening of the 
Veteran's sensory neuropathy of his bilateral lower 
extremities.  The Veteran advised that he could only be on 
his feet for four to five hours daily due to his neuropathy.  
Upon physical examination, the Veteran was noted to have mild 
trophic changes to his bilateral feet with hair loss.  He had 
intact posterior tibial and dorsal pedis pulses bilaterally, 
and mild bilateral gross sensory loss in the plantar aspects 
of his feet.  The Veteran had a steady gait and no difficulty 
with posture.  The examiner diagnosed the Veteran as having 
clear bilateral distal sensory neuropathy of his lower 
extremities that is progressive.  The examiner indicated that 
the neuropathy was "most likely multifactoral, but has some 
component of mild diabetes mellitus."  The Veteran was noted 
to have specific limitations as related to his sensory 
neuropathy.  

In January 2006, the Veteran underwent another VA examination 
of the peripheral nerves.  The Veteran reported weakness, 
numbness, pain, and dysesthesias of the lower extremities 
below the knees, and numbness in the penile and scrotum area.  
There was no paralysis indicated, but there reports of 
weakness, parasthesias, pain, and dysesthesias in the lower 
extremities.  The Veteran's calf and thigh muscles were noted 
to be in constant and severe pain with flare-ups to very 
severe pain.  Upon motor examination of the right leg, the 
straight-leg test was positive, there was no muscle atrophy 
or wasting seen, muscle strength was 5/5, and there was no 
functional motor impairment found.  The monofilament test was 
positive mostly in the plantar surface of the toes, and there 
were no gait abnormalities.  The Veteran's sensory response 
to light touch in the right toes was noted to be decreased 
and the affected nerve was in his lumbar spine.  The left leg 
had decreased sensation from his hip to his foot and the 
affected nerve again was noted to be in the lumbar spine.  
The Veteran underwent a MRI which revealed impingement of the 
S1 nerve root on the right.  The Veteran was diagnosed as 
having bilateral radiculopathy of the lower extremities due 
to degenerative disc disease.  The examiner found no 
peripheral neuropathy, and indicated that his problems in the 
lower extremities were caused by his S1 nerve root 
impingement and not peripheral neuropathy.  The examiner 
indicated that due to the condition of the Veteran's 
bilateral lower extremities, his daily activities are 
moderately affected, and he had notable difficulty ascending 
hills, stairs or ladders.  

In June 2006, the Veteran underwent EMG studies of his lower 
extremities.  He was noted to have severe axonal-demylenating 
neuropathy of sensory and motor neuropathy, mixed type.  As 
noted was that this type of neuropathy was most commonly due 
to vascular conditions, diabetes, B-12 deficiency or an auto-
immune disease.  

The Veteran requested another VA examination alleging that 
the January 2006 examination inadequately assessed his 
disability.  In December 2006, the Veteran underwent another 
VA examination of the peripheral nerves.  The Veteran 
reported that same symptomatology as in his previous 
examination.  Upon motor examination, the Veteran was noted 
to have no muscle atrophy in the lower extremities and 
strength in the lower extremities was 5/5.  Deep tendon 
reflexes were found to be within physiological limits, and 
vibration and position senses were both intact.  Upon sensory 
examination by light touch, the Veteran reported a decreased 
sensation to the distal lower extremities.  Babinski, 
Lasegue's sign, and Romberg testing were all negative.  The 
examiner reviewed the Veteran's previous reports and 
following his neurological examination, he diagnosed the 
Veteran as having severe sensory motor polyneuropathy of the 
lower, bilateral extremities.  The examiner indicated that 
his polyneuropathy of the lower extremities had multifactoral 
etiologies and was consistent with the MRI findings of being 
caused by the Veteran's disc protrusion impinging on his S1 
nerve root on the right.  The examiner opined that his 
neuropathy of the lower extremities was due to his back 
problem and less likely than not due to his diabetes 
mellitus.  

Pursuant to the Board's remand, the Veteran underwent another 
VA examination in September 2008 for neurological disorders.  
The Veteran reported gradually increasing difficulty with 
weakness and decreased sensation in his lower extremities 
over the last four to five years.  The Veteran advised that 
he has pain the calf muscles and both quadriceps, and tends 
to sprain his ankles when walking on uneven floors.  The 
Veteran also reported no feeling in his perianal area.  
Muscle strength in the Veteran's right lower extremity shows 
quadriceps at 4/5, right dorsiflexor and ankle at 4/5.  Left 
quadriceps was at 4/5, left ankle dorsiflexor at 4/5, and 
left ankle plantar flexors at 4/5.  Sensory examination 
revealed hyperesthesia extending over the feet and ankle into 
the lateral aspect of the right foot to a mid-point between 
ankle and knee on the right.  The left side had similar 
hyperesthesia on the left foot and ankle extending further 
proximally on the lateral aspect of the left leg and medial 
aspect of the left leg to the knee level.  There was also an 
area of decreased sensation to touch on the left lateral 
aspect of the thigh, scrotum, penis and perianal area.  The 
cremasteric reflexes were noted to be preserved on both 
sides.  The deep tendon reflexes in the bilateral ankles and 
knees were noted to be 3/4.  

The examiner indicated that the Veteran's EMG study performed 
two years ago reflected findings that were most likely from 
his diabetes mellitus.  The examiner diagnosed the Veteran as 
having peripheral neuropathy affecting the distal areas of 
the bilateral lower extremities.  The examiner opined that 
this neuropathy was fairly symmetrical and is due to diabetes 
mellitus.  The neuropathy was noted to impact the Veteran's 
work in many ways due to decreased sensation and strength.  
There was evidence of decreased proprioceptive sensation 
resulting in episodes of ankle sprains and difficulty 
climbing up a ladder.  

In an October 2008 radiology report, the Veteran was noted to 
have marked weakness in the calf muscles, and his left ankle 
was noted to have increased weakness and it gives out.  
During a contemporaneous podiatry consult, the Veteran was 
noted to have lower extremity ascending weakness and 
decreased proprioception after being on his feet for more 
than three hours.  The Veteran reported instability in his 
ankles and has problems with foot drop.  

In January 2009, the Veteran underwent a neurological 
evaluation.  The Veteran was noted to have a mild foot drop.  
His neuropathy was noted to be very common for those with 
diabetes mellitus.  The Veteran's 2006 and 2008 examinations 
were reviewed, and the neurologist indicated that his 
neuropathy has definitely worsened, and he has more clear 
weakness of the legs.  Without braces, the neurologist 
opined, the Veteran has an impaired gait and could fall.  He 
indicated that the Veteran was severely disabled due to his 
neuropathy as it is in advanced stages.  Upon neurological 
examination, the Veteran was noted to have loss of sensation 
to touch, pressure, joint position, and vibration.  He also 
reported bilateral pain below the knee, as well as loss of 
deep reflexes at the ankles and knees.  The Veteran had motor 
weakness of 3/5 at the ankle and 4/5 at the knee.  The 
Veteran's gait was noted to be ataxic due to sensory loss in 
his feet, and the coordination in his legs was mildly 
impaired.  Ultimately, the neurologist indicated that the 
Veteran had severe neuropathy of both feet due to diabetes 
mellitus, which is progressive and irreversible.  

Given the evidence as outlined above, the Board finds that 
the Veteran's symptoms, from January 25, 2006 to the present 
are most analogous to the 40 percent rating under Diagnostic 
Code 8520 for moderately severe, incomplete paralysis of the 
sciatic nerve.  The Board recognizes that there have been 
competing opinions as to whether his complaints were related 
to his diabetes mellitus or to an unrelated back problem.  
The Board finds that the Veteran's complaints regarding the 
lower extremity pain and weakness has most often been 
associated with his diabetes mellitus, and even in his most 
recent September 2008 VA examination, as ordered by the Board 
to differentiate between leg problems caused by diabetes 
mellitus versus another cause, his symptoms were again found 
to be attributable to his diabetes mellitus.  The Board notes 
that the Veteran complaints and his diagnoses have 
consistently reflected progressive and moderately severe 
peripheral neuropathy of the lower extremities, and 
significant pain in the muscles of the calves and thighs.  
Further, his symptoms have become more than mere sensory in 
nature as he must use braces to ambulate and experiences a 
mild foot drop.  As such, from January 25, 2006, the Veteran 
is entitled to a rating of 40 percent for each lower 
extremity due to his peripheral neuropathy.  

The Veteran is not entitled to a rating in excess of 10 
percent for each lower extremity prior to January 2006, as 
his symptomatology, based upon the evidence of record, did 
not reflect more than mild numbness of the feet with hair 
loss and one notation of complaints of difficulty ambulating 
upon excessive exertion.  As such, a rating in excess of 10 
percent for peripheral neuropathy of each lower extremity, 
prior to January 25, 2006, is denied.  

Further, the Board finds that the Veteran is not entitled to 
a rating in excess of 40 percent for his peripheral 
neuropathy of the lower extremities as there is no evidence 
of complete paralysis of the sciatic nerve, nor are his 
symptoms severe with marked muscle atrophy.  Most recently in 
January 2009, the Veteran was noted to have a mild foot drop, 
but there is no evidence that his foot dangles, or that he 
has no movement below knee, or weakened or lost flexion of 
the knee.  As such, a rating in excess of 40 percent for each 
lower extremity is denied.

The Veteran does not assert that he is totally unemployable 
because of his service-connected peripheral neuropathy of the 
lower extremities, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his peripheral neuropathy.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
peripheral neuropathy of the lower extremities, the Board 
finds that the evaluations currently assigned adequately 
reflect the clinically established impairment experienced by 
the Veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.





	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for peripheral neuropathy of 
each lower extremity, prior to January 25, 2006, is denied.

A rating of 40 percent, from January 25, 2006, for peripheral 
neuropathy of each lower extremity is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


